DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3: depends from claim 1 and claim 1 was amended to recite “a frequency within the range of about 15MHz to about 50MHz; however, claim 3 then recites “the frequency of at least 20MHz”, which can include values greater than 50MHz. Since claim 3 can include values outside of 50MHz the claim is of improper dependent form for not including all the limitations of preceding claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916).  
Claims 1, 6, 15, and 19: Yamamoto discloses a hair care device "for enhancing the penetration of a hair treatment composition into the hair" [0023] and a hair treatment composition constitutes "a topical" (see abstract). And the device is used after the composition has been applied to the hair [0023], which means the device is "enhancing uptake of the topical composition in the hair". The hair care device comprising: a handle formed by a pair of clamps (see Fig 2) with a series of comb teeth (70) projecting from an end of the handle, and an ultrasound generator in the form of a drive current [0025] that drives a piezoelectric, or ultrasound generating, 2 and 0.1 -5 W/cm2 overlaps with applicant's range of 2-100 W/cm2. Therefore, the ultrasound generator generates ultrasound at a frequency of 500 kHz to 10MHz with the intensity of the ultrasound generated being in the range of 0.1-5W/cm2. The at least one ultrasound transducer has a topical contact surface that applies ultrasound to the hair and any topical on the hair during use (see Figs 2-3).
Yamamoto discloses the invention essentially as claimed except for the ultrasound frequency being in a range of about 15MHz to about 50MHz and a topical delivery unit integrated into the device for applying the topical to the hair with the ultrasound. 
Babaev, however discloses a method of coloring hair utilizing ultrasound in a hair care device and specifically indicates that a topical coloring agent can be sprayed onto the hair at a surface of an ultrasound horn generating ultrasound waves at a frequency of 15kHz to 40MHz [0020] simultaneously with the application of ultrasound to the hair [0022] in order to increase the permeability of the hair to the topical [0021]. Babaev indicates that the hair is placed within the field of the ultrasound waves, then the base and coloring agents of the topical are sprayed onto the hair utilizing longitudinal ultrasound waves (109 & 110, Fig 1) from the ultrasound horn, lastly focused ultrasound waves are then applied to the hair coated in topical via the ultrasound horn (111, Fig 1) in order to generate cavitations within the topical (112 & 113, Fig 1). In order for the hair to be placed within the ultrasound device field and the topical to be applied to the hair via spraying with the longitudinal waves of the ultrasound device, this would require the topical delivery unit and ultrasound device being formed as/on the same device and 15kHz-40MHz overlaps with and nearly fully encompasses applicant’s claimed range of frequencies. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Yamamoto by providing it with an integrated topical delivery unit that simultaneously applies topical and ultrasound to the hair at a frequency of about 15MHz to about 50MHz (note “about” is broad and undefined mathematically by applicant’s disclosure so 40MHz is interpreted to constitute “about” 50MHz) in view of Babaev in order to enable a user to do two things at one time thereby reducing the time required for styling and hair treatment. The proposed modification would require the ultrasound horn and the topical delivery unit of Babaev both be a part of the handheld device of Yamamoto because Babaev discloses the base and coloring agent topical being sprayed onto the hair via longitudinal waves of the ultrasound horn (109 & 110, Fig 1) while the hair is confined in the “near field” of the ultrasound, which would be when hair is within the arms of the Yamamoto device. 
Claims 2-3: Modified Yamamoto teaches the ultrasound generator applying ultrasound in the range prescribed by Babaev, which is 15kHz-40MHz (note “about” is broad and undefined mathematically by applicant’s disclosure so 40MHz is interpreted to constitute “about” 50MHz) and that overlaps with and almost entirely encompasses applicant’s claimed range of about 20-50MHz and includes a series of frequencies greater than 20MHz. So modified Yamamoto teaches these limitations as outlined above with the proposed modification. 
Claims 7, 16, and 20: Yamamoto teaches the device comprising a controller for controlling the ultrasonic vibration element and therefore its "intensity” [0008], as well as the ultrasound being delivered in “pulses” [0029] that are controlled by the controller [0029] meaning the controller is also controlling the “duty cycle” of the ultrasound and that these pulses must either be fixed by the controller or variable. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20060272665) in view of Babaev (US 20130125916) as applied to claims 1 and 3 above and further in view of Yahnker (US 20110108053).
Claim 4: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of the ultrasound generator being between 1-50%. Yahnker, however, teaches providing ultrasound hair styling devices with duty cycles that can be reduced by 50% [0060] in order to control operation of the ultrasound transducer based on various desired styling parameters. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ultrasound transducer of modified Yamamoto to have a 50% reduction in duty cycle in view of Yahnker in order to control the ultrasound transducer as desired during use of the styling appliance. Additionally, or alternatively, applicant indicates that “preferably the predetermined duty cycle is in a range between 1% and 50%” (Page 6, paragraph 3) and is not for any particular reason nor does it solve any problems. Therefore, it would have been an obvious matter of design choice to modify the hair styler of modified Yamamoto by providing it with a reduced duty cycle, since the applicant has not disclosed that this particular reduction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the duty cycle prescribed by modified Yamamoto.
Claim 5: modified Yamamoto discloses the invention essentially as claimed except for the duty cycle of ultrasound generator not exceeding 12.5%; however, applicant indicates that “preferably the predetermined duty cycle is in a range between 1% and 50%” (Page 6, paragraph 3) and is not for any particular reason nor does it solve any problems. Therefore, it would have been an obvious matter of design choice to modify the hair styler of modified Yamamoto by providing it with a reduced duty cycle of less than 12.5%, since the applicant has not disclosed that this particular reduction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the duty cycle prescribed by modified Yamamoto.
Response to Arguments
Applicant’s arguments filed 10/27/21 have been fully considered, but are not persuasive.  
Applicant argues that Babaev does not disclose an integrated topical delivery unit; however, this is incorrect because Babaev teaches applying ultrasound and hair color to the hair using an ultrasound horn [0020], with the ultrasound horn turning the hair color into a spray and spraying it onto the hair while the hair is in the near field area [0020], which means that the topical delivery unit is “integrated” into the ultrasound device because this is precisely what Babaev describes in [0020] and claim 1 of Babaev. In [0020] Babaev states that a base and a coloring agent are delivered to an ultrasound generator, which then emits waves generating a spray and spraying that onto the hair. Since the ultrasound waves create the spray, which is applied to the hair this constitutes a “topical delivery unit integrated into the device”. While Babaev indicates that the hair can be again exposed to ultrasound waves [0021] this does not change that Babaev also discloses integrating a topical delivery unit into an ultrasound device for the hair thereby meeting applicant’s claim limitations. 
Applicant then argues that the disclosed references fail to teach applicant’s claimed frequency range; however, the office notes that applicant’s claims only functionally recite that the ultrasound generator is “for generating ultrasound at a frequency within the range of about 15MHz to about 50MHz” and does not actually require the ultrasound generator generate this frequency. Secondly, the claims recite “about 15MHz to about 50MHz” without defining the term “about” in the disclosure so this can include values outside the exact range. Additionally, applicant’s own disclosure indicates that these values are “preferred” (see Page 6, line 11-15) and goes on to state that the ultrasound intensity and duty cycles can be found in a “look-up-table” and varied based on hair types and the particular solution applied to the hair indicating that it is known that the frequency and intensity need to be varied based on the particular application. So the argument that these exact frequencies are novel when these frequencies are nearly fully encompassed by the range disclosed by Babaev is not persuasive. Third, the claims require the ultrasound generator be capable of generating ultrasound in the range of about 15MHz and about 50MHz and 40MHz is one of the values disclosed by Babaev so the ultrasound generator is capable of generating ultrasound in the functionally claimed range. 
Furthermore applicant has previously been presented with McInnes (US 20150174387- previously cited see Final rejection dated 11/6/20). While Babaev discloses a range of 15kHz-40MHz, McInnes also discloses an ultrasound device [0033] for achieving penetration of various topicals into the skin and the hair attached thereto [0083] and specifically indicates that the ultrasound frequency can be varied from 1-50MHz [0033] and these frequencies are described by McInnes as a result effective variable based on the treatment parameters [0033]. So McInnes also shows that these frequencies are known and are known to need to be varied based on the particular application. 
Applicant argues that Babaev and Yamamoto fail to explain why they disclose their particular ranges of ultrasound intensity and frequency; however, this is not a valid legal argument as the references are not required to explain why they chose the values disclosed, they disclose applicant’s claimed values and that is sufficient to preclude applicant’s claims from being patentable. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772